Citation Nr: 1511514	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1.  Whether the reduction of the rating for posttraumatic stress disorder (PTSD) from 70 percent to 50 percent effective October 1, 2012, was proper.

2.  Entitlement to an increased rating for PTSD, currently rated as 50 percent disabling.

3.  Entitlement to service connection for hypertension, including as secondary to PTSD.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with constipation and diarrhea, including as secondary to PTSD.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to PTSD.

6.  Entitlement to service connection for sleep apnea, including as secondary to PTSD.

7.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issues of entitlement to: a rating in excess of 70 percent for PTSD, to include an extraschedular rating; service connection for GERD, sleep apnea and erectile dysfunction; and an award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to such symptoms as vivid and intrusive nightmares and flashbacks, suicidal ideation, auditory hallucinations, irritability, anger, impaired impulse control, depressed mood, anxiety, paranoia, difficulty concentrating, problems with recent memory, cognitive impairment and an inability to establish and maintain effective relationships.

2.  Service connection is in effect for hypertension.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's 70 percent rating for PTSD was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).

2.  There being no justiciable case or controversy, the Veteran's claim of service connection for hypertension is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction in PTSD Disability Rating

The Board finds that the reduction of the Veteran's rating for PTSD from 70 percent to 50 percent disabling was improper, and thus restores the 70 percent rating effective October 1, 2012.  Notwithstanding the procedural steps that must be taken, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).  Here, the evidence of record shows that the Veteran's PTSD symptomatology remained essentially unchanged during the appeal period and thus, his 70 percent rating for PTSD should be restored.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
	
The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The Board finds that the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 70 percent rating throughout the appeal period.  The Veteran's PTSD disability picture has been dominated by intense nightmares, occurring multiple nights each week, concerning the sexual abuse he suffered during service.  See April 2010-August 2014 VA Medical Records.  His nightmares are so vivid that they cause him to thrash, kick and punch in his sleep, sometimes resulting in physical injuries to his extremities.  See id.  The January 2010 VA examiner remarked that based on way he discussed his nightmares, he may have experienced some of them.  See January 2010 VA Examination Report.  The examiner further reported that the Veteran was confused about how often he was having flashbacks and comparing them to real-life experiences.  See id.  The Veteran's VA treatment records show that he has continued to experience these nightmares/flashbacks throughout the appeal period, and he has reported that they have not improved.  See Veteran's April 2012 Written Statement.  In a December 2012 VA medical record, his treating physician noted that the Veteran has tried multiple conservation medication attempts to treat his PTSD, which have not been successful.  See December 2012 VA Medical Record.  

In addition to intense nightmares, the Veteran has suffered from additional symptoms which have caused him difficulty in adapting to stressful circumstances and impaired his ability to establish and maintain effective relationships.  Throughout his treatment with the VA providers he has reported fatigue, difficulty concentrating, problems with recent memory, some cognitive impairment and depressed mood.  See June 2012, August 2013, September 2013 VA Medical Records.  He has complained of recurring anger and irritability, which has caused him to lash out verbally at others, and of recurring apathy that causes him to lose interest in activities that he previously enjoyed.  See June 2012 VA Medical Record; see also May 2012 Written Statement of C.A.; August 2013 Private Examination Report.  He also reported feeling anxious and paranoid, especially in crowds and around men.  See March 2012 VA Examination Report.  He reported having recurrent and distressing recollections or flashbacks of the abuse he suffered.  He further reported avoidance of activities, places or people that arouse recollections of his trauma, feeling detached or estranged from his family, restricted range of affect, and irritability with outbursts of anger.  See March 2012 VA Examination Report.  Significantly, the Veteran's treatment records show several instances in which he exhibited suicidal ideation.  During his VA treatment sessions, he reported wishing that his life were over and endorsed passive thoughts of suicide.  See May 2012 & June 2014 VA Medical Records.  He also reported having thoughts of suicide and intense thoughts of self-harm.  See February 2013 VA Medical Record.  Throughout the appeal period he has taken multiple different medications to assist with his disturbances in motivation, mood and sleep, but these symptoms have persisted.  See VA Medical Records.  

Despite use of medications and supportive therapy, his PTSD symptoms have affected his relationships with his ex-wife and sons, and have limited his friendships.  He reported that these symptoms affect his ability to work, family and social relations, judgment, thinking and mood.  See August 2012 Notice of Disagreement.  He reported that his social activities are limited to those with his family and one friend that he has breakfast with occasionally.  See March 2012 VA Examination Report.    

In addition to the above, the Veteran has also report severe symptoms indicating he has some cognitive impairment and persistent hallucinations.  During a September 2013 VA treatment session, he complained of instances in which he experienced "blankness" and other cognitive problems.  His records also show repeated complaints of auditory hallucinations such as hearing faint voices or his name being called.  See June 2012, August 2013 & February 2014 VA Medical Records.  

The Board notes that the Veteran's GAF scores throughout the appeal period have ranged from 55 to 60, indicating moderate symptoms.  See March 2012 - October 2013 VA Medical Records.  Based on these records and his own examination of the Veteran, the March 2012 VA examiner opined that the Veteran's PTSD symptomatology resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See March 2012 VA Examination Report.  However, the Board also considers that these findings are based on the Veteran's symptoms as shown while he was being treated with multiple medications to elevate his mood and alleviate his nightmares and other sleep issues.  Additionally, although the March 2012 VA examiner did not note such symptoms, the Veteran's VA treatment records show that he reported problems with concentration, attention, suicidal thoughts and auditory hallucinations as early as May 2012.  Therefore, the Board finds that the March 2012 VA examiner's opinion was based on an incomplete picture of the Veteran's PTSD symptomatology, the thus affords it little probative value.  

Given the severity of the Veteran's PTSD symptomatology, which has remained essentially unchanged throughout the appeal period, the Board finds that the reduction of his PTSD rating to 50 percent disabling was improper.  Although he may not have exhibited all or even most of the symptoms associated with the 70 percent rating as set forth above, the evidence of record shows that he has experienced severe symptoms that have caused deficiencies in most areas of his life, including family relations, thinking and mood.  Consequently, affording all reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent for his service-connected PTSD throughout the appeal period is warranted.  

II.  Service Connection for Hypertension

In a May 2014 rating decision, the RO granted service connection for hypertension as secondary to the Veteran's PTSD.  His claim of entitlement to service connection for hypertension is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).    


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 70 percent rating for service-connected PTSD is restored, effective October 1, 2012.

There being no justiciable case or controversy, the Veteran's appeal of the issue of service connection for hypertension is dismissed.
  

REMAND

The Board remands the Veteran's claims of service connection for GERD with diarrhea and constipation, sleep apnea and erectile dysfunction to obtain addendum nexus opinions.  The Veteran was provided VA examinations in connection with these claims in June 2012 and January 2013.  Based on the record then before them, the VA examiner opined that the Veteran's GERD with diarrhea and constipation, sleep apnea and erectile dysfunction were less likely than not related to any disease or injury that occurred during service, and were less likely than not due to or aggravated by the Veteran's service-connected PTSD or the medications taken for his psychiatric condition.  See June 2012 & January 2013 VA Examination Reports.  In February 2013, the Veteran submitted several medical articles concerning the relationship between PTSD and these disorders with his notice of disagreement.  As these articles were not of record at the time of the earlier VA examinations, they were not considered or addressed by the examiners.  Consequently, addendum opinions should be obtained addressing this new and relevant medical information.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also remands the issue of entitlement to a rating in excess of 70 percent for PTSD, to include an extraschedular rating, for further development.  As an initial matter, the Board notes that the Veteran's December 2010 VA treatment records state that he was receiving additional treatment from the local Vet Center.  These records have not been associated with the claims file.  On remand, all outstanding VA and private records concerning the Veteran's treatment for PTSD should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board finds that the Veteran should be afforded a new examination to determine the current nature and severity of his service-connected PTSD and the impact of these symptoms on his ability to obtain or maintain substantially gainful employment.  Although addendum opinions were obtained in September 2012 and April 2014, the Veteran's most recent VA examination completed in connection with his PTSD was in March 2012.  As noted above, the Board finds that this examination did not accurately reflect the Veteran's level of disability as it did not discuss his reported symptoms of suicidal ideation, auditory hallucinations and problems with concentration.  The Board further notes that the September 2012 VA examiner's opinion that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment is insufficient because no rationale was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Furthermore, since the Veteran's total rating for compensation has increased, the issue of TDIU has been impacted and it, along with the intertwined issue of an extraschedular rating for PTSD, is remanded for appropriate action, including a new opinion addressing whether Veteran is made unemployable as a result of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine all providers who have treated him in connection with his PTSD, including the location of the Vet Center where he was treated in 2010.

2.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his psychiatric condition, GERD with diarrhea and constipation, sleep apnea or erectile dysfunction.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms he has experienced and continues to experience in connection with his psychiatric condition, GERD with diarrhea and constipation, sleep apnea and/or erectile dysfunction, the severity of these symptoms, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should identify the extent and severity of the Veteran's psychiatric impairment, including the impact of this condition on his ability to secure and/or maintain substantially gainful employment.  

5.  Then obtain appropriate addendum VA medical opinions concerning the etiology of the Veteran's GERD with diarrhea and constipation, sleep apnea and erectile dysfunction.  The examiner(s) should address whether these conditions (1) had their onset in or were otherwise related to the Veteran's service, or (2) whether they were caused or aggravated by his service-connected PTSD or the medications taken in connection with this disability.  

In providing these opinions, the VA examiner(s) should specifically review, consider and address the medical articles submitted by the Veteran in February 2013 in connection with his notice of disagreement.

If a new examination is deemed necessary to respond to the specific issues set forth above, one should be scheduled.  

6.  After the above development has been completed, obtain an opinion from an appropriate vocational specialist addressing whether the Veteran's service-connected disabilities (PTSD, tinnitus, left ear hearing loss and hypertension) render him unable to secure or maintain substantially gainful employment in light of his education, training and experience.

For all requested opinions, a complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for each opinion offered and set forth in a report.

7.  After completion of all of the above and any other development deemed necessary, readjudicate the issues on appeal, including whether an extraschedular rating for PTSD and a TDIU is warranted.  If any remanded issue remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


